Case 8:18-cv-02608-SDM-AAS Document 201 Filed 10/21/19 Page 1 of 2 PageID 5961




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                   )
HEALTHPLAN SERVICES, INC.,         )
                                   )
     Plaintiff,                    )
                                   )
vs.                                )     Case No. 8:18-cv-2608-T-23AAS
                                   )
RAKESH DIXIT, et al.,              )
                                   )
     Defendants.                   )

                                   NOTICE OF COMPLIANCE

           Counsel for Rakesh Dixit gives notice that on Saturday October 19th, 2019, counsel for

 HealthPlan Services, Inc. was emailed to show that counsel for Rakesh Dixit was in receipt of each

 hard drive.

                                   CERTIFICATE OF SERVICE

           I CERTIFY that on October 21, 2019, a true and accurate copy of this filing was filed via

 the CM/ECF electronic filing system through which copies are served by email to all counsel of

 record.

 Dated: October 21, 2019.

                                                        JRH.LAW PLLC

                                                        /s/ John R. Hightower, Jr.
                                                        John R. Hightower, Jr., Esq.
                                                        Florida Bar No. 77478
                                                        Primary: jrh@jrh.law
                                                        Secondary: svc.flmd@jrh.law
                                                        5470 E. Busch Blvd. # 149
                                                        Temple Terrace, FL 33617-5417
                                                        Tel.: 813-252-1849
                                                        Fax: 813-354-3312



                                               Page 1 of 2
Case 8:18-cv-02608-SDM-AAS Document 201 Filed 10/21/19 Page 2 of 2 PageID 5962




                                            Attorney for: Rakesh Dixit; KnowMentum,
                                            Inc.; Media Shark Productions, Inc.; and E-
                                            Integrate, Inc.


                                            DUSTIN D. DEESE, P.A.

                                            Dustin D. Deese, Esq.
                                            Florida Bar No. 634441
                                            Primary: dustin@deeselegal.com
                                            P.O. Box 1720
                                            Dade City, FL 33526
                                            Tel.: 813-517-9732
                                            Fax: 813-574-2664
                                            Attorney for Rakesh Dixit, KnowMentum,
                                            Inc., Media Shark Productions, Inc., and E-
                                            Integrate, Inc.




                                   Page 2 of 2
